UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1823


ELLA M. MICHAUX,

                      Plaintiff – Appellant,

          v.

MEGAN J. BRENNAN, Postmaster General; CEO,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William N. Nickerson, Senior District
Judge. (1:15-cv-01949-WMN)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ella M. Michaux, Appellant Pro Se. Molissa Heather Farber,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ella M. Michaux appeals from the district court’s order

dismissing her civil action pursuant to the parties’ settlement.

On appeal, Michaux does not challenge the binding nature of the

settlement and fails to provide any reason for her failure to

timely move to reopen the case in district court.               Accordingly,

we affirm.      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2